Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 7/6/2021 are entered based on the RCE received 8/02/2021. Claims 11-17, 19-20 and 23 are withdrawn. Claims 18, 21-22, 24-25, 27, and 29-30 are cancelled. Claims 33 and 34 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 10, 28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 9,702,607) in view of Defenbaugh et al (US 5,007,245).
Regarding claim 1, Ko discloses a refrigeration system, comprising:
a variable capacity compressor (100) system configured to pressurize refrigerant within a refrigerant circuit; and
a controller (160) configured to:
determine an operating capacity of the variable capacity compressor system (7:8-15; where capacity determination includes determining an “amount of refrigerant discharged from the compressor” which includes “ECV duty” for sensing inclination angle of the swash plate); and
set a superheat target setpoint of the refrigerant within the refrigerant circuit at a target temperature greater than a minimum superheat temperature associated with the operating capacity (7:19-36 the system uses hysteresis control where the adjustment of the expansion valve and superheat lag behind the adjustment of the compressor capacity; further as shown in figure 7 the system may operate at lower superheat, such as the first and second targets as the system climbs to the target superheat);
Further regarding the setting the target of superheat above a minimum amount. Defenbaugh discloses that a minimum amount of superheat is 0° of superheat (7:24-28) and that adjusting compressor capacity changed superheat (4:13-24). Defenbaugh further discloses that it is not practicable to operate systems at minimum superheat (8:4-6) and a target temperature greater than a minimum superheat temperature is selected. Defenbaugh still further discloses an adjustment amount of the minimum superheat temperature based on adjustment of the operating capacity of the variable capacity compressor system (figure 2 shows function generator 18 which determines the refrigerant dew point, or minimum superheat, for a 
Therefor it would have been obvious to provide a target temperature for superheat above the minimum superheat temperature in order to prevent damage to the compressor as taught by Defenbaugh (1:8-15). 
Regarding claims 5 and 7, Ko discloses the superheat target setpoint comprises a target amount of heat/temperature value to be added to the refrigerant between an evaporator disposed along the refrigeration circuit and the variable capacity compressor system (any point of the refrigeration circuit is between the evaporator and compressor as a refrigeration circuit is a closed circuit).
Regarding claim 6, Ko discloses the controller is configured to determine the saturation temperature of the refrigerant at the operating capacity based on a determined property of the refrigerant operating capacity (as shown in figure 2 of Defenbaugh).
Regarding claim 10, Ko discloses the controller is configured to adjust the operating capacity based on a detected ambient temperature (6:50 through col 7; the superheat is set by outdoor temperature which controls compressor capacity).
Regarding claim 28, Ko as modified, discloses the determined property is suction temperature/pressure (Defenbaugh uses evaporator discharge conditions which are also suction conditions).
Regarding claim 31, Ko and Defenbaugh disclose the controller is configured to set the superheat target setpoint of the refrigerant within a range of superheated temperatures associated with the operating capacity, wherein the range of superheat temperatures comprises 
Regarding claim 32, Ko and Defenbaugh disclose the range of superheat temperatures comprises a maximum superheat temperature (it’s an inherent property of ranges to have a maximum value). Ko does not disclose the target superheat being more proximate to the minimum value than the maximum value. It has been held that the optimization of a result-effective variable is obvious. In this instance Defenbaugh discloses that a lower value of superheat provides for more efficient operation (7:66-8:3). Further it is understood that systems have a maximum value of superheat before operation to the system may cause damage. Therefor because target superheat is recognized as effecting the result of efficiency; the value being more proximate to the minimum than a maximum is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 33, Ko as modified discloses the controller is configured to: reference data associating superheat target setpoints with respective corresponding operating capacities of the variable capacity compressor system (8:4-6 describe setpoints input into the controller in advance); and adjust the superheat target setpoint of the refrigerant based on the data (7:57-8:3).
Regarding claim 34, Ko further discloses wherein the data comprises an algorithm, a lookup table, or both (8:4-6 provides for look-up values or a lookup table moreover the control itself constitutes an algorithm or a process/set of rules).


	
Claims 2-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 9,702,607) in view of Defenbaugh (US 5,007,245), and in view of Voss (US 5,396,779).
Regarding claims 2 and 3, Ko discloses a condenser (110) disposed along the refrigerant circuit. Ko lacks adjusting operation of a condenser fan in response to the adjustment in target superheat. Voss discloses that it is old and well known to control superheat by operation of a condenser fan (2:19-24; 10:28-36). It would have been obvious to one of ordinary skill in the art to have provided Ko with the condenser fan control of Voss in order to adjust superheat, Voss provides that it is desirable to provide for plural means of maintaining a superheat set point; therefor it is obvious to provide in addition to the expansion valve control of Ko (2:10-34). Further it has been held that combining prior art elements according to known methods to yield predictable results is obvious MPEP 2143. In this instance it is established that both condenser fan control and expansion valve control act to predictably control superheat. 
Regarding claim 4, Ko as modified discloses the refrigeration of claim 3, including reducing a speed of the fan to adjust operation of the condenser (Voss col 10, lines 30-31). Ko lacks a plurality of fans. It has been held that the mere duplication of parts has no patentably significance unless a new and unexpected result is produced. MPEP 2144.04 VI. B. Additionally, examiner takes official notice that utilizing plural condenser fans is old and well known. It would have been obvious to one of ordinary skill to have provided Ko with a plurality of condenser fans in order to increase the capacity of the system to dissipate heat.
Regarding claims 8 and 9, Ko discloses the variable capacity compressor, but lacks plural compressors. Voss discloses plural compressors (48 and 50) having different capacity (due to bypass 54 compressor 48 necessarily moves more refrigerant than compressor 50 when 54 is open). Additionally Ko provides for the compressor having variable capacity therefor two variable capacity compressors may be set to differing capacities. It would have been obvious to .
Response to Arguments
Applicant’s arguments received 7/6/2021 have been considered but are not persuasive.
A response to applicant’s arguments was provided in the advisory action mailed 7/15/2021 and thus is not repeated here.
There is no specific argument directed to new claims 33 or 34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maiello et al (US 2015/0059373) adjust super heat set point [0033].
Kawakutsu et al (US 7,886,549) using expansion valve and condenser fan to control superheat amount.
Martin et al (US 2006/0112702) superheat adjustment.
Kenyon et al (US 5,477,701) superheat change relative to flow rate.
Sindermann et al (US 5,058,390) using condenser fan control to control superheat.
Beckey et al (US 4,878,355) tracking of superheat change over time.
Kasahara et al (US 2010/0198416) change of super heat setting.
Powell et al (US 5,255,529) condenser fan control to control superheat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763